Mathews, J.,
delivered the opinion of the court.
In this suit the plaintiff claims property, as described in his petition, by virtue of a purchase at a sale made by auction under certain ordinances of the city corporation. The property sued for was found in the possession of the defendant, who claims it as consignee of the owners. Judgement was rendered in his favor, from which the plaintiff appealed.
Roselius, for appellant. Hennen, for appellee.
This case does not in any material respect differ in principles from that of Lanfear vs. The Mayor and Aldermen et al. decided during the present term of the court. We believe the decision made in that case to be in conformity with sound principles of law and equity.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the Parish Court be affirmed, with costs.